Eberhardt, Judge.
In this workmen’s compensation case it appears that after the employee recovered from his injuries sufficiently to return to his work, the employer-insurer filed an application for a hearing on a change in his condition. At the hearing there was evidence from which the board was authorized to find that he had recovered from his injuries, though still suffering a disability of from 25 to 35 percent which might be attributed to a congenital condition of the spine known as spina bifida. There was also evidence from which the board might have found that the disability was attributable to the injuries which the employee had suffered. This factual issue was resolved against the employee and an award entered by which further compensation was terminated. Since the finding and award are supported by evidence it will not be disturbed. Davidson v. Fidelity & Cas. Co., 108 Ga. App. 51 (131 SE2d 863).

Judgment affirmed.


Felton, C. J., and Hall, J., concur.